DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by O’Sullivan et al (USPN 2017/0126222).
	Regarding claim 1, O’Sullivan discloses a circuit structure (figure 3) for suppressing surge current, the circuit structure comprising:

a surge current suppression judgment circuit (54);
a switching control circuit (a driver includes S1-S2); and
a self-boosting regulating circuit (68, 66), 
wherein an output end of the surge current suppression judgment circuit is connected with the switching control circuit (the output of the circuit 54 is connected to S1), an output end of the switching control circuit (via a switch S2) is connected with the self-boosting regulating circuit (66, 68), the switching control circuit and the self-boosting regulating 10 circuit are both connected with a current input end Vin (at VCC 64), an output end of the self-boosting regulating circuit is connected with an input end of the surge current suppression judgment circuit (at a pin 72), the output end of the self-boosting regulating circuit is an output end Vout (output VOUT) of the whole circuit structure for suppressing surge current (see par. 0036, 0038).
Allowable Subject Matter
2.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836